CONTROL AGREEMENT

            CONTROL AGREEMENT (this “Agreement”), dated as of February 25, 2003,
among XL RE LTD (together with its permitted successors and assigns, “XLReB”),
CITICORP NORTH AMERICA, INC., as agent on behalf of the Secured Parties (as
defined below) (in such capacity, together with its successors and assigns, the
“Agent”) and MELLON BANK, N.A., as custodian and securities intermediary (in
such capacity, together with its successors and assigns, the “Securities
Intermediary”).

RECITALS

            WHEREAS, XLReB and the Securities Intermediary are parties to that
certain Master Custody Agreement dated as of June 30, 1998 among XLReB and
certain other affiliates of XLReB parties thereto (as from time to time amended,
the “Custodial Agreement”), pursuant to which XLReB has appointed the Securities
Intermediary to act as its custodian for its securities and other assets;

            WHEREAS, pursuant to that certain Revolving Credit and Security
Agreement dated as of the date hereof (as from time to time amended, the “Credit
Agreement”) among XLReB, the Agent, Corporate Asset Funding Company, Inc.
(“CAFCO”), Corporate Receivables Corporation (“CRC”), Charta Corporation
(“Charta”), Ciesco, L.P. (“Ciesco”) (CRC, CAFCO, Charta and Ciesco and each of
their successors and assigns, the “Lenders”) and Citibank, N.A., the other banks
and financial institutions from time to time parties to the Credit Agreement
(together with Citibank, N.A., the “Secondary Lenders”), the Lenders and the
Secondary Lenders have, subject to the terms and conditions thereof, agreed to
make certain advances to XLReB, and XLReB has pledged, assigned, transferred,
set over, delivered and granted to the Agent on behalf of itself, the Lenders
and the Secondary Lenders a continuing lien upon and security interest in the
Assigned Collateral (as defined therein); and

            WHEREAS, the parties are entering into this Agreement to provide
Agent with control of each Collateral Account and to perfect Agent’s security
interest in the Control Collateral (as defined below) on behalf of itself, each
Lender and each Secondary Lender (the Agent, each Lender and each Secondary
Lender, collectively, the “Secured Parties”) in respect of the Secured
Obligations (as defined in the Credit Agreement);

            NOW, THEREFORE, the parties hereto hereby agree as follows:

            1.   Definitions. All capitalized terms used but not defined herein
shall have the meanings assigned to them in the Custodial Agreement.

            Establishment of Collateral Accounts. (a) The Securities
Intermediary has established and will maintain each of the segregated accounts
specified on Schedule I hereto, as such Schedule may be supplemented and
modified in accordance with Section 16 hereto (each a “Collateral Account” and
collectively, the “Collateral Accounts”). The Securities Intermediary


--------------------------------------------------------------------------------

            agrees that each Collateral Account constitutes a “securities
account” within the meaning of Article 8 of the Uniform Commercial Code in
effect in the State of New York (the “UCC”), and all property now or hereafter
held, credited or carried by the Securities Intermediary in or to each
Collateral Account shall be treated by the Securities Intermediary as “financial
assets” within the meaning of UCC Section 8-102(a)(9). Each Collateral Account
shall be maintained separately and apart from any other account or sub-account
of XLReB. The Securities Intermediary shall not change the name or account
number of any Collateral Account without the prior written consent of the Agent.
The parties hereto acknowledge that assets issued outside the United States
(“Foreign Assets”) and held in any Collateral Account (including those assets
held in Euroclear or Clearstream), which are held by the Securities
Intermediary, a sub-custodian within the Securities Intermediary’s network of
sub-custodians (each a “Sub-Custodian”) or a depository or book-entry system for
the central handling of securities and other financial assets in which the
Securities Intermediary or the Sub-Custodian are participants (each, a
“Securities System”) may not permit XLReB to have a security entitlement under
the UCC with respect to such Foreign Assets.

            (b)   All financial assets credited to a Collateral Account shall be
registered in the name of the Securities Intermediary, endorsed to the
Securities Intermediary or in blank or credited to another securities account
maintained in the name of the Securities Intermediary and in no case will any
financial asset credited to any Collateral Account (i) be registered in the name
of XLReB , payable to the order of XLReB or specially endorsed to XLReB except
to the extent the foregoing have been specially indorsed to the Securities
Intermediary or in blank, or (ii) constitute a Foreign Asset held in a
Securities System.

            (c)   The Securities Intermediary agrees that it shall promptly
notify the Agent and XLReB in writing after becoming aware (using reasonable
care) that any financial asset which constitutes Control Collateral is
registered or endorsed in contravention of Section 2(b); provided, however, that
the Securities Intermediary shall have no liability hereunder for the failure to
deliver such notice except to the extent such failure results from its gross
negligence or willful misconduct.

            2.   Control Collateral; Control.

            (a)   The Securities Intermediary hereby acknowledges the Agent’s on
behalf of the Secured Parties security interest in the Collateral Accounts, all
cash, securities and other investment property from time to time on deposit in
or credited to the Collateral Accounts and all Proceeds (as defined in the UCC)
of such assets and property including, without limitation, all interest,
dividends, stock dividends, stock splits and other money or property of any kind
received, receivable, distributed or distributable in respect of such assets or
property (collectively, the “Control Collateral”). The Securities Intermediary’s
records shall indicate that each Collateral Account and the cash, securities and
other investment property on deposit or credited thereto are pledged for the
benefit of the Agent on behalf of the Secured Parties.

            (b)   The Securities Intermediary agrees that it will comply with
entitlement orders (as that term is defined in UCC Section 8-102(a)(8))
originated by the Agent and concerning each Collateral Account without the
further consent of XLReB or any other person or entity. Except as provided in
Section 3(c), below, the Securities Intermediary also will comply

2


--------------------------------------------------------------------------------

with entitlement orders or other instructions concerning the Collateral Accounts
or the Control Collateral that are originated by XLReB or its authorized
representatives. The Agent hereby covenants and agrees with XLReB that the Agent
will not originate entitlement orders to the Securities Intermediary concerning
any Collateral Account unless and until there has been an “ Event of Default”
under the Credit Agreement. The foregoing covenant is for the benefit of XLReB
and shall not constitute a limitation on the obligation of the Securities
Intermediary to act upon and comply with any entitlement orders concerning any
Collateral Account that are originated by the Agent at any time.

            (c)   The Securities Intermediary agrees that following its receipt
of notice from the Agent in substantially the form of Annex A hereto (the
“Notice of Exclusive Control”) of the occurrence of an Event of Default, the
Securities Intermediary shall not, unless such Notice of Exclusive Control has
been revoked in writing by the Agent, (i) permit any sale, disposition,
substitution or withdrawal of, or additional encumbrance upon, any Control
Collateral or release any Control Collateral for any reason, without the prior
written consent of the Agent, or (ii) follow any entitlement order or other
instruction of XLReB in respect of the Control Collateral.

            (d)   Subordination of Lien; Waiver of Set-Off. In the event that
the Securities Intermediary has or subsequently obtains by agreement, by
operation of law or otherwise a security interest in any Collateral Account or
any Control Collateral or cash on deposit therein, the Securities Intermediary
hereby agrees that such security interest to the extent that it secures amounts
owing to it other than in respect of any Custodian’s Overdraft Advances (as
defined below) is subordinate to the security interest of the Agent on behalf of
the Secured Parties. The Control Collateral will not be subject to deduction,
set-off, recoupment, banker’s lien, or any other right in favor of any person or
entity other than the Secured Parties, except (x) in respect of the subordinated
security interest of the Securities Intermediary referred to above, with the
prior written consent of the Agent, and (y) in respect of the lien securing the
Custodian’s Overdraft Advances. As used herein the term “Custodian’s Overdraft
Advance” shall mean any advance of cash or securities by the Custodian to or for
the benefit of XLReB, including any overdraft fees. In addition, the Securities
Intermediary expressly agrees that it shall not utilize any Control Collateral
or dispose of any Control Collateral to satisfy any obligation of XLReB or any
other person or entity to the Securities Intermediary (as securities
intermediary, custodian or otherwise) under this Agreement, any Custodial
Agreement or any other agreement or document (i) except as expressly permitted
by, and subject to the conditions set forth in, clauses (x) and (y) above, and
(ii) without giving XLReB and the Agent at least fourteen (14) days prior
written notice thereof.

            (e)   Notice of Exclusive Control. Any Notice of Exclusive Control,
delivered by the Agent to the Securities Intermediary shall, solely for purposes
of this Agreement, constitute conclusive evidence that an Event of Default shall
have occurred and be continuing unless and until the Securities Intermediary
receives a notice from the Agent revoking such Notice of Exclusive Control. The
Securities Intermediary shall have no duty to investigate or determine whether
an Event of Default has occurred and shall comply with a Notice of Exclusive
Control even if it believes that no such Event of Default exists. Unless and
until the Securities Intermediary shall have received a Notice of Exclusive
Control or if any previous Notice of Exclusive Control has been revoked in
writing by the Agent, the Securities Intermediary shall

3


--------------------------------------------------------------------------------

hold and administer the Control Collateral as if no Event of Default shall have
occurred. The Agent agrees that if it has delivered a Notice of Exclusive
Control to the Securities Intermediary and thereafter it has been established by
XLReB to the reasonable satisfaction of the Agent that no Event of Default shall
be continuing, it shall promptly deliver to the Securities Intermediary a notice
revoking such Notice of Exclusive Control; provided, that nothing herein shall
be deemed to limit the ability of the Agent to deliver any subsequent Notice of
Exclusive Control.

            (f)   The Securities Intermediary shall have no responsibility or
liability to Secured Party for following instructions relating to financial
assets held in the Collateral Accounts at the direction of XLReB, or XLReBs
authorized representatives, or complying with entitlement orders concerning the
Collateral Accounts from XLReB, or XLReB’s authorized representatives, that are
received by the Securities Intermediary before the Securities Intermediary
receives a Notice of Exclusive Control. The Securities Intermediary shall have
no responsibility or liability to XLReB for complying with a Notice of Exclusive
Control or complying with entitlement orders concerning any Collateral Account
originated by the Agent. The Securities Intermediary shall have no
responsibility or liability to any Secured Party with respect to the value of
any Collateral Account or any asset held therein. This Agreement does not create
any obligation or duty of the Securities Intermediary other than those expressly
set forth herein.

            3.   Confirmation of Control Collateral. If requested in writing by
the Agent, the Securities Intermediary shall deliver to the Agent on the fifth
(5th) Business Day of each month (or more frequently as the Agent shall
reasonably request), a report in reasonable detail on the Control Collateral
held in each Collateral Account, including without limitation, in respect of the
Control Collateral maintained in securities accounts with foreign
sub-custodians, the identity and the specific Control Collateral maintained by
each such foreign sub-custodian. The delivery of any such report to the Agent
shall constitute a representation and warranty by the Securities Intermediary to
the Agent on behalf of the Secured Parties that the Securities Intermediary has
not received any written notification purporting to establish or inform the
Securities Intermediary of the existence of any security interest or other lien
on or with respect to any of such Control Collateral other than a lien or
security interest which has been released by written notice to the Securities
Intermediary by the appropriate secured party.

            4.   Standard of Care. The Securities Intermediary shall exercise
the same degree of care and diligence in performing all of its obligations
hereunder as is required under the Custodial Agreement and to the extent more
exacting the degree of skill, care and diligence customarily exercised by
comparable institutions that perform similar duties. The Securities Intermediary
shall not be responsible for the creation, validity or perfection of any
security interest in favor of the Agent on behalf of the Secured Parties, except
that the Securities Intermediary shall be liable with respect to any failure of
the perfection of such security interest to the extent such failure is the
result of the gross negligence or willful misconduct of the Securities
Intermediary or a breach of the express obligations of the Securities
Intermediary set forth herein.

            5.   Indemnity. In addition to the indemnity under the Custodial
Agreement, XLReB agrees to indemnify and hold the Securities Intermediary
harmless against any losses, liabilities and damages incurred by the Securities
Intermediary as a consequence of any action

4


--------------------------------------------------------------------------------

taken or omitted to be taken by it in the performance of its obligations
hereunder, with the exception of any losses, liabilities and damages arising
from any breach by the Securities Intermediary of the standard of care set forth
in Section 5.

            6.   Representations and Warranties; Covenants.

            (a)   Each of the parties to this Agreement represents and warrants
to the other parties to this Agreement as follows:

            (i)   it is duly organized and existing under the laws of the
jurisdiction of its organization with full power and authority to execute and
deliver this Agreement and to perform all of the duties and obligations to be
performed by it under this Agreement; and

            (ii)   this Agreement has been duly authorized, executed and
delivered by it, and constitutes its valid, legal and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights in
general or by general principles of equity whether considered in a proceeding at
law or equity.

            (b)   The Securities Intermediary represents, warrants, covenants,
agrees and confirms that as of the date hereof, and at all times:

            (i)   It shall be a “securities intermediary” (as defined in UCC
Section 8-102(a)(14)) and shall be acting in that capacity with respect to each
Collateral Account.

            (ii)   Solely with respect to each Collateral Account, pursuant to
Section 8-110(e)(1) of the UCC, the Securities Intermediary’s “jurisdiction” for
purposes of Article 8 of the UCC is the State of New York.

            (iii)   The Securities Intermediary shall be a “Securities
Intermediary” and a “Participant” within the meaning of the United States
Regulations. “United States Regulations” means 31 C.F.R. Part 357; 12 C.F.R.
Part 615, Subparts O, R and S; 12 C.F.R. Part 912; 12 C.F.R. Part 1511; 24
C.F.R. Part 81; 31 C.F.R. Part 354; and 18 C.F.R. Part 1314.

            (iv)   There are no other agreements entered into between the
Securities Intermediary and XLReB with respect to any Collateral Account except
for this Agreement, the Custodial Agreement and the related fee agreement.

            (v)   The Securities Intermediary has not entered into, and until
the termination of this Agreement will not enter into, any agreement (other than
the Custodial Agreement) with any other person or entity relating to the
Collateral Account and/or any Control Collateral under which it has agreed to
comply with entitlement orders (as defined in Section 8-102(a)(8) of the UCC) of
such other person or entity.

5


--------------------------------------------------------------------------------

            (vi)   The Securities Intermediary has not entered into, and until
the termination of this Agreement will not enter into, any agreement with XLReB,
the Agent or any other person or entity purporting to limit or condition the
obligation of the Securities Intermediary to comply with entitlement orders as
set forth in this Agreement.

            (c)   Except for the claims and interest of XLReB and the Secured
Parties in the Control Collateral and the Collateral Account and subject to
Section 3(d), the Securities Intermediary’s lien, the Securities Intermediary
does not know of any claim to, or interest in, any Collateral Account or in any
of the Control Collateral. If any person or entity asserts any lien, encumbrance
or adverse claim (including any writ, garnishment, judgment, warrant of
attachment, execution or similar process) against any Collateral Account or any
of the Control Collateral, the Securities Intermediary will promptly notify the
Agent and XLReB thereof.

            (d)   The Securities Intermediary agrees that it shall permit the
Agent or any Person designated by the Agent to, upon reasonable advance notice
and during normal hours, visit and inspect any of its books, records and
accounts relating to the Securities Intermediary’s performance under this
Agreement and the Custodial Agreement and to discuss the foregoing with the
officers, partners, employees and accountants of the Securities Intermediary,
all as often as the Agent may reasonably request.

            (e)   Upon the reasonable request of the Agent, the Securities
Intermediary will use its commercially reasonable efforts to arrange for the
Agent or its designees to be afforded access to the books and records of any
foreign banking institution employed as a foreign sub-custodian under the
Custodial Agreement insofar as such books and records relate to the performance
of such foreign banking institution under its agreement with the Securities
Intermediary.

            7.   Custodial Agreement. In the event of any conflict between this
Agreement (or any portion thereof) and the Custodial Agreement (or any portion
thereof) or any other agreement now existing or hereafter entered into, the
terms of this Agreement shall prevail.

            8.   Expenses. All reasonable expenses incurred by the Securities
Intermediary in connection with this Agreement shall be paid by XLReB.

            9.   Notices; Communications. Unless otherwise provided herein, all
notices or other communications called for by this Agreement shall be given by
the most expeditious means possible and may be given by telephone. Any notice
given other than in writing, telex, facsimile or by other reproduction methods
shall be promptly confirmed in writing. Until notice is given to the contrary in
accordance with this Section 10, all notices or other communications to the
respective parties shall be directed to:

6


--------------------------------------------------------------------------------

            If to the Securities Intermediary:

    Mellon Bank, N.A.
One Mellon Center
Pittsburgh, PA 15258
Attention: Manager, Insurance Custody
Telephone: (412) 234-8547
Telefax: (412) 234-8725


            If to XLReB:

    XL Re Ltd
XL House
One Bermudiana Road
Hamilton HM 11, Bermuda
Attention: General Counsel, XL Capital Ltd
Telephone: 441-292-8515
Telefax: 441-292-5280


            If to the Agent:

    Citicorp North America, Inc.
U.S. Securitization
450 Mamaroneck Avenue
Harrison, New York 10528
Attention: U.S. Securitization
Telephone: (914) 899-7122
Facsimile: (914) 899-7890


            With a copy to:

    Citicorp North America, Inc.
388 Greenwich Street, 19th Floor
New York, New York 10013
Attention: Portfolio Management Unit
Telephone No.: (212) 816-0108
Facsimile No.: (212) 816-0245


            10.   Assignment. All of the terms of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns; provided, that neither XLReB
nor the Securities Intermediary may assign or transfer any of its rights or
obligations hereunder without the prior written consent of the Agent.

7


--------------------------------------------------------------------------------

            11.   Counterparts. This Agreement may be executed simultaneously in
any number of counterparts each of which when so executed and delivered shall be
an original but all of which shall constitute but one and the same document.

            12.   Governing Law. This Agreement and the rights and obligations
of the parties with respect to the security interest created in the Collateral
Accounts shall be governed by and construed in accordance with the laws of the
State of New York, including applicable provisions of the UCC regardless of the
laws that might otherwise govern under applicable principles of conflict of laws
thereof. XLReB and the Securities Intermediary hereby submit to the jurisdiction
of any New York State or United States Federal court sitting in New York County
over any action or proceeding arising out of or relating to this Agreement, and
XLReB hereby agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York State or Federal court.

            13.   Amendment.

            (a)   This Agreement may not be amended, waived, modified or
terminated except by an instrument in writing signed by each of the parties
hereto.

            (b)   Each of XLReB and the Securities Intermediary agrees that
without the prior written consent of the Agent, which shall not be unreasonably
withheld, they shall not materially amend, modify, supplement or terminate the
Custodial Agreement in respect of XLReB or replace Mellon Bank, N.A. as
custodian under the Custodial Agreement.

            14.   No Proceedings. Each of XLReB, the Agent and the Securities
Intermediary hereby agrees that it will not in connection with this Agreement
institute against CRC, CAFCO, Charta or Ciesco any bankruptcy, insolvency or
other similar proceeding until there shall have elapsed at least one year plus
one day since the last day on which any promissory note or other debt security
of CRC, CAFCO, Charta or Ciesco shall be outstanding.

            15.   Additions and Deletions of Collateral Accounts. XLReB may
request that an additional segregated account maintained by the Securities
Intermediary (a “Proposed Eligible Account”) under the Custodial Agreement be
added as a “Collateral Account” under this Agreement. In addition, so long as no
Default or Event of Default is continuing or would result therefrom, XLReB may
request that an existing Collateral Account (a “Proposed Deleted Account”) be
removed as a “Collateral Account” under this Agreement. On and as of the
Schedule I Modification Date (as defined below) in respect of a Proposed
Eligible Account or a Proposed Deleted Account: (i) such Proposed Eligible
Account shall become a “Collateral Account” for purposes of this Agreement and
the Credit Agreement, or such Proposed Deleted Account shall cease to be a
“Collateral Account” for purposes of this Agreement, and the Credit Agreement,
as the case may be, and (ii) Schedule I shall be deemed to be amended to reflect
the addition of such Proposed Eligible Account or the deletion of such Proposed
Deleted Account, as the case may be.

            The term “Schedule I Modification Date” shall mean, with respect to
the addition of a Proposed Eligible Account or the removal of any Proposed
Deleted Account, the date on which all of the following conditions shall have
been satisfied:

8


--------------------------------------------------------------------------------

            (i)   the Agent shall have received a fully executed and
appropriately completed Addendum substantially in the form of Annex B hereto
(the “Addendum”);

            (ii)   if a Proposed Deleted Account is proposed to be excluded as a
“Collateral Account”, the Agent shall have received a pro-forma Investor Report
which shall evidence compliance with the Borrowing Base Test after giving effect
to the exclusion of all Proposed Deleted Accounts to be deleted on such date;
and

            (iii)   if a Proposed Eligible Account is proposed to be added as a
Collateral Account, the Agent shall have received (A) from XLReB such opinions
and certificates, each dated a date reasonably near the Schedule I Modification
Date, as the Agent shall have reasonably requested, all in form, scope and
substance substantially identical to the opinions delivered on the Closing Date
or otherwise reasonably satisfactory to the Agent, and (B) copies of all filings
necessary or appropriate in order to perfect the security interest of the Agent
in the Assigned Collateral relating to such Proposed Eligible Account.

9


--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, each of the parties hereto has caused this
Agreement to be duly executed as an instrument under seal by its duly authorized
officer as of the date written above.

    MELLON BANK, N.A.,     as Securities Intermediary                 By: /s/
Donna F. Moses                Name: Donna F. Moses     Title: Vice President    
            XL RE LTD                 By: /s/ John W. Hume                Name:
John W. Hume     Title: Executive Vice President and     Chief Financial Officer
                CITICORP NORTH AMERICA, INC.,     as Agent for the Secured
Parties                 By: /s/ Marc B. Adelman                Name: Marc B.
Adelman     Title: Vice-President


13620.0171 #365594